Exhibit 10.1

 

 

 

 

 

 

 

 

SUBORDINATED NOTE PURCHASE AGREEMENT

 

Dated as of December 17, 2018

 

by and among

 

Business First Bancshares, Inc.

 

and

 

THE PURCHASERS NAMED HEREIN

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

      Page        

Section 1.

 

ARTICLE 1 PURCHASE; CLOSING

1

       

1.1

 

Purchase

1

1.2

 

Closing

1

       

Section 2.

 

ARTICLE 2 REPRESENTATIONS AND WARRANTIES

3

       

2.1

 

Disclosure

3

2.2

 

Representations and Warranties of the Company

4

2.3

 

Representations and Warranties of Purchaser

10

       

Section 3.

 

ARTICLE 3 COVENANTS

13

       

3.1

 

Filings; Other Actions

13

3.2

 

Access, Information and Confidentiality

14

3.3

 

Conduct of the Business

14

       

Section 4.

 

ARTICLE 4 ADDITIONAL AGREEMENTS

15

       

4.1

 

No Control

15

4.2

 

Legend

15

4.3

 

Information Available to Facilitate Resales

15

4.4

 

Secondary Market Transactions

16

4.5

 

Transfer Taxes

16

4.6

 

Tier 2 Capital

16

4.7

 

CUSIP Number

16

4.8

 

Use of Proceeds

16

       

Section 5.

 

ARTICLE 5 TERMINATION

17

       

5.1

 

Termination

17

5.2

 

Effects of Termination

17

       

Section 6.

 

ARTICLE 6 MISCELLANEOUS

17

       

6.1

 

Survival

17

6.2

 

Expenses

18

6.3

 

Amendment; Waiver

18

6.4

 

Successors and Assigns

18

6.5

 

Counterparts and Facsimile

18

6.6

 

Governing Law

18

6.7

 

WAIVER OF JURY TRIAL

19

6.8

 

Notices

19

6.9

 

Entire Agreement

19

6.10

 

Interpretation; Other Definitions

19

6.11

 

Captions

20

6.12

 

Severability

20

6.13

 

No Third Party Beneficiaries

21

6.14

 

Time of Essence

21

6.15

 

Public Announcements

21

6.16

 

Specific Performance

21

 

 

--------------------------------------------------------------------------------

 

 

 

DEFINED TERMS

Section

   

Action

2.2(e)

Affiliate

6.9(a)

Agreement

Preamble

Bank

2.2(b)

Burdensome Condition

2.2(d)

Closing

1.2(a)

Closing Date

1.2(a)

Company

Preamble

Company SEC Reports

2.2(g)

Company Subsidiary(ies)

2.2(b)

Company’s Knowledge

6.9(e)

Contemplated Transactions

2.2(c)(1)

Disclosure Letter

2.1(a)

DTC

4.2(b)

Exchange Act

2.2(d)

FDIC

2.2(b)

Federal Reserve

2.2(d)

FINRA

2.2(o)

GAAP

2.1(b)

Governmental Entity

1.2(c)(1)(i)

Holder

4.2(b)

Indebtedness

2.2(c)(3)

Index Rate

4.7

Information

3.2(b)

Investment Manager

2.3(h)

Knowledge of the Company

6.9(e)

Law

2.2(m)

Legend

4.2(a)

Liens

2.2(c)(2)

Material Adverse Effect

2.1(b)

Note(s)

Background

OFI

2.2(d)

Person

6.9(f)

Placement Agent

2.2(o)

Pre-Closing Period

3.3

Previously Disclosed

2.1(c)

Proprietary Information

3.1(a)

Purchase Price

1.1

Purchaser(s)

Preamble

Regulatory Agreement

2.2(n)

Required Approvals

2.2(d)

Rule 144

4.2(b)

SEC

2.2(g)

Secondary Market Transaction

4.4

Securities Act

2.2(d)

Subsidiary

6.9(g)

Tier 2 Capital

6.9(h)

Transaction Documents

2.2(c)(1)

 

-ii-

--------------------------------------------------------------------------------

 

 

LIST OF SCHEDULES AND EXHIBITS

 

 

Exhibit A

Form of Note

Exhibit B

Form of Legal Opinion

 

-iii-

--------------------------------------------------------------------------------

 

 

This SUBORDINATED NOTE PURCHASE AGREEMENT, dated as of December 17, 2018 (this
“Agreement”), is by and among Business First Bancshares, Inc., a Louisiana
corporation (the “Company”), and the several purchasers of the Notes (each a
“Purchaser” and, collectively, the “Purchasers”).

 

BACKGROUND

 

The Company intends to sell to Purchasers, and Purchasers intend to purchase
from the Company, 6.75% Fixed-to-Floating Subordinated Notes due 2033 (each, a
“Note” and, collectively, the “Notes”) in the aggregate principal amount of
$25,000,000 in the form set forth on Exhibit A evidencing unsecured subordinated
debt of the Company. The title of the Notes shall be adjusted to the extent that
the interest rate on the Notes shall be changed pursuant to Section 4.7 herein.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

Article 1

PURCHASE; CLOSING

 

1.1     Purchase.

 

On the terms and subject to the conditions set forth herein, and in
consideration of each Purchaser’s payment of the amount set forth on such
Purchaser’s signature page hereto (the “Purchase Price”), Purchasers will
purchase from the Company, and the Company will sell to Purchasers, the Notes.
Purchasers, severally and not jointly, each agree to purchase the Notes from
Company on the Closing Date in accordance with the terms of, and subject to the
conditions and provisions set forth in, this Agreement and the Notes.

 

1.2     Closing.

 

(a)     Subject to the satisfaction or waiver (by the party entitled to grant
such waiver) of the conditions set forth in this Agreement, the closing of the
purchase of the Notes by Purchasers pursuant hereto (the “Closing”) shall occur
at 10:00 a.m., Eastern time, on the date hereof at the offices of Bryan Cave
Leighton Paisner LLP located at 1201 West Peachtree Street NW, 14th Floor,
Atlanta, Georgia 30309, or remotely via the electronic or other exchange of
documents and signature pages, or such other date or location as agreed by the
parties. The date of the Closing is referred to as the “Closing Date.”

 

(b)     Subject to the satisfaction or waiver on the Closing Date of the
applicable conditions to the Closing in Section 1.2(c), at the Closing:

 

(1)     The Company will deliver to each Purchaser, in a denomination equal to
the Purchase Price, a Note duly executed by the Company; and

 

(2)     Each Purchaser will deliver the Purchase Price to the Company by wire
transfer of immediately available funds to the account provided to Purchaser by
the Company.

 

(c)     Closing Conditions.

 

(1)     The obligations of each Purchaser and the Company to effect the Closing
are subject to the fulfillment or written waiver by Purchaser or the Company, as
applicable, of each of the following conditions:

 

- 1 -

--------------------------------------------------------------------------------

 

 

 

(i)

no provision of any applicable Law or regulation and no judgment, injunction,
order or decree shall prohibit the Closing or shall prohibit or restrict
Purchasers or their Affiliates from owning the Notes in accordance with the
terms thereof and no lawsuit shall have been commenced by any court,
administrative agency or commission or other governmental authority or
instrumentality, whether federal, state, local or foreign, or any applicable
industry self-regulatory organization (each, a “Governmental Entity”) seeking
such prohibition or restriction;

 

 

(ii)

assurance from the relevant Governmental Entities satisfactory to each Purchaser
in its reasonable discretion that such Purchaser will not be deemed to “control”
the Company under applicable Law as a result of the Contemplated Transactions;
and

 

 

(iii)

the Required Approvals (as defined herein) shall have been made or been obtained
and shall be in full force and effect as of the Closing Date; provided, that no
such Required Approval shall impose any Burdensome Condition (as defined
herein).

 

(2)     The obligation of each Purchaser to consummate the purchase of the Note
to be purchased by it at Closing is also subject to the fulfillment by the
Company or written waiver by such Purchaser prior to the Closing of each of the
following additional conditions:

 

 

(i)

the representations and warranties of the Company set forth in this Agreement
shall be true and correct in all respects on and as of the date of this
Agreement and on and as of the Closing Date as though made on and as of the
Closing Date, except where the failure to be true and correct (without regard to
any materiality or Material Adverse Effect qualifications contained therein),
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect (and except that (A) representations and warranties made
as of a specified date shall only be required to be true and correct as of such
date, but subject to the same materiality qualification as provided above in
this Section 1.2(c)(2)(i), and (B) the representations and warranties of the
Company set forth in Section 2.2(b) (but only with respect to the last sentence
thereof) and Section 2.2(c) shall be true and correct in all respects, subject
to any materiality qualifications therein);

 

 

(ii)

the Company shall have performed in all material respects all obligations
required to be performed by it at or prior to the Closing, as the case may be,
under this Agreement to be performed by it on or prior to the Closing Date;

 

 

(iii)

since the date hereof, no Material Adverse Effect shall have occurred; and

 

 

(iv)

at the Closing, the Company shall deliver to Purchaser the opinion of legal
counsel for the Company, dated as of the Closing Date, in the form attached
hereto as Exhibit B.

 

- 2 -

--------------------------------------------------------------------------------

 

 

(3)     The obligation of the Company to effect the Closing is subject to the
fulfillment by Purchaser or written waiver by the Company prior to the Closing
of each of the following additional conditions:

 

 

(i)

the representations and warranties of Purchaser set forth in this Agreement
shall be true and correct in all respects on and as of the date of this
Agreement and on and as of the Closing Date as though made on and as of the
Closing Date; except where the failure to be true and correct (without regard to
any materiality or Material Adverse Effect qualifications contained therein)
would not materially adversely affect the ability of Purchaser to perform its
obligations hereunder; and

 

 

(ii)

Purchaser shall have performed in all material respects all obligations required
to be performed by it at or prior to the Closing, as the case may be, under this
Agreement to be performed by it on or prior to the Closing Date.

 

Article 2

REPRESENTATIONS AND WARRANTIES

 

2.1     Disclosure.

 

(a)     On or prior to the date hereof, the Company delivered to each Purchaser,
and each Purchaser delivered to the Company, a letter (a “Disclosure Letter”)
setting forth, among other things, items the disclosure of which is (i) required
by an express disclosure requirement contained in a provision hereof or (ii)
necessary or appropriate to take exception to one or more representations or
warranties contained in Section 2.2 with respect to the Company, or in Section
2.3 with respect to Purchaser, or to one or more covenants contained in Article
3; provided, that if such information is disclosed in such a way as to make its
relevance or applicability to another provision of this Agreement reasonably
apparent on its face, such information shall be deemed to be responsive to such
other provision of this Agreement. Notwithstanding anything in this Agreement to
the contrary, the mere inclusion of an item in a Disclosure Letter shall not be
deemed an admission that such item represents a material exception or material
fact, event or circumstance or that such item has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(b)     As used in this Agreement, any reference to any fact, change,
circumstance or effect being “material” with respect to the Company means such
fact, change, circumstance or effect is material in relation to the business,
assets, results of operations or financial condition of the Company and the
Company Subsidiaries taken as a whole. As used in this Agreement, the term
“Material Adverse Effect” means any circumstance, event, change, development or
effect that, individually or in the aggregate, (1) is material and adverse to
the business, assets, results of operations or financial condition of the
Company and Company Subsidiaries taken as a whole or (2) would materially impair
the ability of the Company to perform its obligations under this Agreement or to
consummate the Closing; provided, that in determining whether a Material Adverse
Effect has occurred, there shall be excluded any effect to the extent resulting
from the following: (A) changes, after the date hereof, in U.S. generally
accepted accounting principles (“GAAP”) or regulatory accounting principles
generally applicable to banks, savings associations or their holding companies,
(B) changes, after the date hereof, in applicable Laws, rules and regulations or
interpretations thereof by Governmental Entities, (C) actions or omissions of
the Company or any Purchaser expressly required by the terms of this Agreement
or the Note or taken with the prior written consent of the Company or Purchaser,
as the case may be, (D) changes in or any developments or occurrences relating
to or affecting domestic or foreign economic, monetary or financial conditions
in general or the securities, commodities or financial markets in general,
including changes in prevailing interest rates, credit availability and
liquidity, currency exchange rates, and price levels or trading volumes in the
United States or foreign securities markets, (E) changes in or any developments
or occurrences relating to of affecting domestic or global or national political
conditions, including the outbreak, continuation or escalation of war,
hostilities or acts of terrorism (whether declared or undeclared), any national
or international calamity, or any natural disasters, (F) the failure of the
Company to meet any internal projections, forecasts, estimates or guidance for
any period ending after December 31, 2017 (but not excluding the underlying
causes of such failure unless otherwise excluded hereunder), or (G) the public
disclosure of this Agreement or the Contemplated Transactions (as defined
herein); provided, further, however, that if any event described in clause (A),
(B) or (D) of this Section 2.1(b) occurs and such event has a materially
disproportionate effect on the Company relative to comparable banks, savings
associations and their holding companies in the United States, then such event
will be deemed to have had a Material Adverse Effect.

 

- 3 -

--------------------------------------------------------------------------------

 

 

(c)     “Previously Disclosed” with regard to a party means information set
forth on its Disclosure Letter, and in the case of the Company, also includes
any information set forth in any of the Company SEC Reports.

 

2.2     Representations and Warranties of the Company.

 

Except as Previously Disclosed, the Company hereby represents and warrants to
each Purchaser, as of the date of this Agreement and as of the Closing Date
(except for the representations and warranties that are as of a specific date,
which shall be made as of that date), that:

 

(a)     Organization and Authority. Each of the Company and the Company
Subsidiaries is a corporation, bank or other entity duly organized and validly
existing under the Laws of the jurisdiction of its incorporation or
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified except where any failure to be so
qualified would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and has the corporate or other
organizational power and authority to own its properties and assets and to carry
on its business as it is now being conducted. The Company is duly registered as
a bank holding company under the Bank Holding Company Act of 1956, as amended,
and under applicable state Laws.

 

(b)     Company Subsidiaries. The Company has Previously Disclosed a true,
complete and correct list of all of its Subsidiaries as of the date of this
Agreement (each, a “Company Subsidiary” and, collectively, the “Company
Subsidiaries”). The Company owns, directly or indirectly, all of its interests
in each Company Subsidiary free and clear of any and all Liens. The deposit
accounts of Business First Bank, Baton Rouge, Louisiana, the Company’s
wholly-owned banking subsidiary (the “Bank”), are insured by the Federal Deposit
Insurance Corporation (“FDIC”) to the fullest extent permitted by the Federal
Deposit Insurance Act, as amended, and the rules and regulations of the FDIC
thereunder, and all premiums and assessments required to be paid in connection
therewith have been paid when due (after giving effect to any applicable
extensions). The Company beneficially owns all of the outstanding capital
securities and has sole control of the Bank.

 

- 4 -

--------------------------------------------------------------------------------

 

 

(c)     Authorization; No Conflicts; No Default.

 

(1)     The Company has the corporate power and authority to execute and deliver
this Agreement and the Notes (collectively, the “Transaction Documents”) and to
perform its obligations hereunder and thereunder. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation of
the transactions contemplated hereby and thereby (the “Contemplated
Transactions”) have been duly authorized by all necessary corporate action on
the part of the Company. The Board of Directors has duly approved the
Transaction Documents and the Contemplated Transactions. No other corporate
proceedings are necessary for the execution and delivery by the Company of the
Transaction Documents, the performance by it of its obligations hereunder or
thereunder or the consummation by it of the Contemplated Transactions. The
Transaction Documents have been, and when delivered at the Closing will be, duly
and validly executed and delivered by the Company and, assuming due
authorization, execution and delivery by Purchaser and the other parties
thereto, are, or in the case of documents executed after the date of this
Agreement, will be, upon execution, the valid and binding obligations of the
Company enforceable against the Company in accordance with their respective
terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar Laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles (whether applied in equity or at law).

 

(2)     Neither the execution and delivery by the Company of the Transaction
Documents nor the consummation of the Contemplated Transactions, nor compliance
by the Company with any of the provisions hereof or thereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or result in the
loss of any benefit or creation of any right on the part of any third party
under, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of any liens, charges,
adverse rights or claims, pledges, covenants, title defects, security interests
and other encumbrances of any kind (“Liens”) upon any of the properties or
assets of the Company or any Company Subsidiary, under any of the terms,
conditions or provisions of (i) the articles of incorporation or bylaws (or
similar governing documents) of the Company and each Company Subsidiary or (ii)
any note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which the Company or any of the Company
Subsidiaries is a party or by which it may be bound, or to which the Company or
any of the Company Subsidiaries, or any of the properties or assets of the
Company or any of the Company Subsidiaries may be subject, or (B) violate any
Law applicable to the Company or any of the Company Subsidiaries or any of their
respective properties or assets except in the case of clauses (A)(ii) and (B) of
this paragraph for such violations, conflicts and breaches as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(3)     None of the Company, the Bank or any other Subsidiary of the Company is
in default in the performance, observance or fulfillment of any of the terms,
obligations, covenants, conditions or provisions contained in any indenture or
other agreement creating, evidencing or securing Indebtedness of any kind or
pursuant to which any such Indebtedness is issued, or other agreement or
instrument to which the Company, Bank or any other Subsidiary of the Company is
a party or by which the Company, the Bank or any other Subsidiary of the Company
or their respective properties may be bound or affected, except, in each case,
only such defaults that would not reasonably be expected to have, singularly or
in the aggregate, a Material Adverse Effect on the Company. For purposes of this
Agreement, “Indebtedness” shall mean and include: (A) all items arising from the
borrowing of money that, according to GAAP as in effect from time to time, would
be included in determining total liabilities as shown on the consolidated
balance sheet of the Company; and (B) all obligations secured by any lien in
property owned by the Company whether or not such obligations shall have been
assumed; provided, however, Indebtedness shall not include deposits or other
indebtedness created, incurred or maintained in the ordinary course of the
Company’s or the Bank’s business (including, without limitation, federal funds
purchased, advances from any Federal Home Loan Bank, Federal Reserve Bank,
secured deposits of municipalities and repurchase arrangements) and consistent
with customary banking practices and applicable Laws and regulations.

 

- 5 -

--------------------------------------------------------------------------------

 

 

(d)    Governmental and Other Consents. The Company has obtained any
governmental and other consents, approvals, authorizations, non-objections,
applications, registrations and qualifications that are required to be obtained
in connection with or for the consummation of the issuance of the Notes and the
consummation of the other Contemplated Transactions and the performance of the
Company’s obligations hereunder and thereunder (the “Required Approvals”). No
Required Approvals are required to be obtained by Company that have not been
obtained, and no registrations or declarations are required to be filed by
Company that have not been filed in connection with, or, in contemplation of,
the execution and delivery of, and performance under, the Transaction Documents,
except for applicable requirements, if any, of the Securities Act of 1933, as
amended (the “Securities Act”), the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or state securities Laws or “blue sky” Laws of the various
states and any applicable federal or state banking Laws and regulations. There
shall not be any action taken, or any Law, rule or regulation enacted, entered,
enforced or deemed applicable to the Company or the Company Subsidiaries,
Purchaser or the Contemplated Transactions, by the Board of Governors of the
Federal Reserve System (“Federal Reserve”), the FDIC, the Office of Financial
Institutions of the State of Louisiana (the “OFI”) or any other Governmental
Entity, which imposes any restriction or condition which Company or any
Purchaser determines, in its reasonable good faith judgment, is materially and
unreasonably burdensome on the Company’s or Purchaser’s business or would
materially reduce the economic benefits of the Contemplated Transactions to the
Company or such Purchaser to such a degree that Company or such Purchaser would
not have entered into this Agreement had such condition or restriction been
known to it on the date hereof (any such condition or restriction, a
(“Burdensome Condition”)), and, for the avoidance of doubt, (A) any requirements
to disclose the identities of limited partners, shareholders or members of such
Purchaser or its Affiliates or its investment advisors, other than the
identities of Affiliates of Purchaser, shall be deemed a Burdensome Condition
unless otherwise determined by Purchaser in its sole discretion and (B) any
restrictions or conditions imposed on Purchaser in any passivity commitments
shall not be deemed a Burdensome Condition. No Required Approval imposes any
Burdensome Condition.

 

(e)     Litigation and Other Proceedings. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
there is no pending or, to the Knowledge of the Company, threatened claim,
action, suit, arbitration, complaint, charge or investigation or proceeding
(each an “Action”) against the Company or any Company Subsidiary or any of its
assets, rights or properties, nor is the Company or any Company Subsidiary a
party or named as subject to the provisions of any order, writ, injunction,
settlement, judgment or decree of any court, arbitrator or government agency, or
instrumentality. The Company is in material compliance with all existing
decisions, orders, and agreements of or with Governmental Entities to which it
is subject or bound.

 

(f)     Financial Statements. The financial statements of the Company included
in the Company SEC Reports (including the related notes, where applicable) (i)
have been prepared from, and are in accordance with, the books and records of
the Company and the Company Subsidiaries; (ii) fairly present in all material
respects the results of operations, cash flows, changes in stockholders’ equity
and financial position of the Company and its consolidated Subsidiaries, for the
respective fiscal periods or as of the respective dates therein set forth
(subject in the case of unaudited statements to recurring year-end audit
adjustments normal in nature and amount), as applicable; (iii) complied as to
form, as of their respective dates of filing in all material respects with
applicable accounting and banking requirements as applicable, with respect
thereto; and (iv) have been prepared in accordance with GAAP consistently
applied during the periods involved, except, in each case, as indicated in such
statements or in the notes thereto and Regulation S-X promulgated under the
Securities Act. The Company does not have any material liability of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether due
or to become due), except for those liabilities that are reflected or reserved
against on the consolidated balance sheet of the Company contained in the
Company SEC Reports for the Company’s most recently completed quarterly or
annual fiscal period, as applicable, and for liabilities incurred in the
ordinary course of business consistent with past practice, in connection with
this Agreement and the Contemplated Transactions, or in connection with the
Company’s acquisition of Richland State Bancorp, Inc. and related merger of
Richland State Bank with and into the Bank that were consummated on November 30,
2018 (collectively, the “Richland State Transaction”). The Bank’s allowance for
loan losses is in compliance in all material respects with (A) the Bank’s
methodology for determining the adequacy of its allowance for loan losses and
(B) the standards established by applicable Governmental Entities and the
Financial Accounting Standards Board.

 

- 6 -

--------------------------------------------------------------------------------

 

 

(g)     Reports. The Company is subject to, and is in compliance in all material
respects with, the reporting requirements of Section 13 and Section 15(d), as
applicable, of the Exchange Act, and the rules and the regulations of the
Securities Exchange Commission (the “SEC”) thereunder. Since December 31, 2017,
the Company has filed all material reports, registrations, documents, filings,
statements and submissions, together with any required amendments thereto, that
it was required to file with the SEC (the foregoing, collectively, the “Company
SEC Reports”). The Company SEC Reports at the time they were or hereafter are
filed with the SEC, complied in all material respects with the requirements of
the Exchange Act and did not and do not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(h)     Internal Accounting and Disclosure Controls.

 

(1)     The Company and its Subsidiaries maintain systems of “internal control
over financial reporting” (as defined in Rule 13a-15(f) and Rule 15d-15(f) of
the Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to, a system of
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Since the end of the Company’s most recent audited fiscal year, (y)
the Company has no knowledge of (i) any material weakness in Company’s internal
control over financial reporting (whether or not remediated) or (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls and (z) there has been no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

 

(2)     The Company and its Subsidiaries maintain an effective system of
disclosure controls and procedures (as defined in Rule 13a-15(e) and Rule
15d-15(e) of the Exchange Act), that (i) are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the SEC’s rules and forms and that material
information relating to the Company and its Subsidiaries is made known to the
Company’s principal executive officer and principal financial officer by others
within the Company and its Subsidiaries to allow timely decisions regarding
disclosure, and (ii) are effective in all material respects to perform the
functions for which they were established. As of the date hereof, the Company
has no knowledge that would reasonably cause it to believe that the evaluation
to be conducted of the effectiveness of the Company’s disclosure controls and
procedures for the most recently ended fiscal quarter period will result in a
finding that such disclosure controls and procedures are ineffective for such
quarter ended.

 

- 7 -

--------------------------------------------------------------------------------

 

 

(i)     Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of the Company Subsidiaries and an
unconsolidated or other affiliated entity that is not reflected on the Company
SEC Reports.

 

(j)     Risk Management Instruments. All material derivative instruments,
including swaps, caps, floors and option agreements entered into for the
Company’s or any of the Company Subsidiaries’ own account were entered into (1)
only in the ordinary course of business, (2) in accordance with prudent
practices and in all material respects with all applicable Laws and (3) with
counterparties believed to be financially responsible at the time; and each of
them constitutes the valid and legally binding obligation of the Company or any
Company Subsidiary, as applicable, enforceable in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar Laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles (whether applied in equity or at law). Neither the Company nor, to
the Knowledge of the Company, any other parties thereto is in breach of any of
its material obligations under any such agreement or arrangement.

 

(k)    No Undisclosed Liabilities. There are no liabilities of the Company or
any of the Company Subsidiaries of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, except for (1)
liabilities adequately reflected or reserved against in accordance with GAAP in
the Company SEC Reports (2) liabilities that have arisen in the ordinary and
usual course of business and consistent with past practice since December 31,
2017, and that have not or would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (3) liabilities
related to the Richland State Transaction.

 

(l)     Absence of Certain Changes. Since January 1, 2018, except as disclosed
in the Company SEC Reports, (1) the Company and the Company Subsidiaries have
conducted their respective businesses in all material respects in the ordinary
and usual course of business consistent with past practices, (2) none of the
Company or any Company Subsidiary has incurred any material liability or
obligation, direct or contingent, for borrowed money, except borrowings in the
ordinary course of business, (3) the Company has not made or declared any
distribution in cash or in kind to its shareholders or issued or repurchased any
shares of its capital stock except for quarterly dividends to holders of Company
common stock, (4) through (and including) the date of this Agreement, no fact,
event, change, condition, development, circumstance or effect has occurred that
has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (5) no material default (or event
which, with notice or lapse of time, or both, would constitute a material
default) exists on the part of the Company or any Company Subsidiary or, to the
Knowledge of the Company, on the part of any other party, in the due performance
and observance of any term, covenant or condition of any agreement to which the
Company or any Company Subsidiary is a party and which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(m)    Compliance with Laws. The Company and each Company Subsidiary have all
permits, licenses, franchises, authorizations, orders and approvals of, and have
made all filings, applications and registrations with, Governmental Entities
that are required in order to permit them to own or lease their properties and
assets and to carry on their business as presently conducted and that are
material to the business of the Company and each Company Subsidiary, except
where the failure to have such permits, licenses, franchises, authorizations,
orders and approvals, or to have made such filings, applications and
registrations, would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The Company and each Company Subsidiary
have complied in all material respects and (1) are not in default or violation
in any respect of, (2) to the Company’s Knowledge, are not under investigation
with respect to, and (3) to the Company’s Knowledge, have not been threatened to
be charged with or given notice of any material violation of, any applicable
material domestic (federal, state or local) or foreign Law, statute, ordinance,
license, rule, regulation, policy or guideline, order, demand, writ, injunction,
decree or judgment of any Governmental Entity (each, a “Law”), other than such
noncompliance, defaults or violations that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Except for
statutory or regulatory restrictions of general application, no Governmental
Entity has placed any material restriction on the business or properties of the
Company or any of the Company Subsidiaries. As of the date hereof, the Bank has
a Community Reinvestment Act rating of “satisfactory” or better.

 

- 8 -

--------------------------------------------------------------------------------

 

 

(n)    Agreements with Regulatory Agencies. Neither the Company nor any Company
Subsidiary (1) is subject to any cease-and-desist or other similar order or
enforcement action issued by, (2) is a party to any written agreement, consent
agreement or memorandum of understanding with, (3) is a party to any commitment
letter or similar undertaking to, or (4) is subject to any capital directive by,
and since December 31, 2017, neither of the Company nor any Company Subsidiary
has adopted any board resolutions at the request of, any Governmental Entity
that currently restricts in any material respect the conduct of its business or
that in any material manner relates to its capital adequacy, its liquidity and
funding policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, or its management
(each item in this sentence, a “Regulatory Agreement”), nor has the Company nor
any of the Company Subsidiaries been advised since December 31, 2017, by any
Governmental Entity that it is considering issuing, initiating, ordering, or
requesting any such Regulatory Agreement.

 

(o)     Brokers and Finders. The Company has engaged Stephens Inc. (the
“Placement Agent”), a registered broker-dealer subject to the rules and
regulations of the Financial Industry Regulatory Authority (“FINRA”), in
connection with the offer and sale of the Notes as contemplated by the
Transaction Documents. Except for such engagement, neither the Company nor any
of its officers, directors, employees or agents has employed any broker or
finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has acted directly
or indirectly for the Company in connection with the Transaction Documents or
the Contemplated Transactions.

 

(p)     Tax Matters. The Company and each of the Company Subsidiaries has (1)
filed all material foreign, U.S. federal, state and local tax returns,
information returns and similar reports that are required to be filed, and all
such tax returns are true, correct and complete in all material respects, and
(2) paid all material taxes required to be paid by it and any other material
assessment, fine or penalty levied against it other than taxes (A) currently
payable without penalty or interest, or (B) being contested in good faith by
appropriate proceedings.

 

(q)     Offering of Securities. Neither the Company nor, to the Knowledge of the
Company, any Person acting on its behalf has taken any action which would
subject the offering, issuance or sale of the Notes to the registration
requirements of the Securities Act. Neither the Company nor any Person acting on
its behalf has engaged or will engage in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with any offer or sale of the Notes pursuant to the
Contemplated Transactions. Assuming the accuracy of each Purchaser’s
representations and warranties set forth in this Agreement, no registration
under the Securities Act is required for the offer and sale of the Notes by the
Company to Purchasers.

 

(r)     Investment Company Status. The Company is not, and upon consummation of
the Contemplated Transactions will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated Person” of, or
“promoter” or “principal underwriter” of, an “investment company,” as such terms
are defined in the Investment Company Act of 1940, as amended.

 

- 9 -

--------------------------------------------------------------------------------

 

 

(s)   Accuracy of Representations. The Company understands that the Purchasers
will rely upon the truth and accuracy of the foregoing representations,
acknowledgements and agreements in connection with the Contemplated
Transactions, and the Company agrees that if any of the representations or
acknowledgements made by it are no longer accurate as of the Closing Date, or if
any of the agreements made by it are breached on or prior to the Closing Date,
it shall promptly notify the Purchasers. No representation or warranty by the
Company in this Agreement and no statement included in the Disclosure Letter or
in any certificate or other document furnished or to be furnished to the
Purchaser pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances then
existing, not misleading.

 

2.3     Representations and Warranties of Purchaser.

 

Except as Previously Disclosed, each Purchaser, severally and not jointly,
hereby represents and warrants to the Company, as of the date of this Agreement
and as of the Closing Date (except to the extent made only as of a specified
date, in which case as of such date), that:

 

(a)     Organization and Authority. Purchaser is duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing in all jurisdictions where its ownership or leasing of property or the
conduct of its business requires it to be so qualified and where any failure to
be so qualified would reasonably be expected to materially and adversely affect
Purchaser’s ability to perform its obligations under this Agreement or
consummate the Contemplated Transactions on a timely basis, and Purchaser has
the corporate or other power and authority and governmental authorizations to
own its properties and assets and to carry on its business as it is now being
conducted.

 

(b)     Authorization.

 

(1)     Purchaser has the corporate or other power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution,
delivery and performance of this Agreement by Purchaser and the consummation of
the Contemplated Transactions have been duly authorized by Purchaser’s board of
directors, general partner or managing members, as the case may be (if such
authorization is required), and no further approval or authorization by
Purchaser or any of its partners or other equity owners, as the case may be, is
required. No other corporate proceedings are necessary for the execution and
delivery by the Purchaser of the Transaction Documents, the performance by it of
its obligations hereunder or thereunder or the consummation by it of the
Contemplated Transactions. This Agreement has been duly and validly executed and
delivered by Purchaser and assuming due authorization, execution and delivery by
the Company, is a valid and binding obligation of Purchaser enforceable against
Purchaser in accordance with its terms (except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar Laws of general applicability relating to or affecting
creditors’ rights or by general equity principles).

 

- 10 -

--------------------------------------------------------------------------------

 

 

(2)     Neither the execution, delivery and performance by Purchaser of this
Agreement, nor the consummation of the Contemplated Transactions, nor compliance
by Purchaser with any of the provisions hereof, will (A) violate, conflict with,
or result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of any Lien upon any of the properties or assets of Purchaser under any of the
terms, conditions or provisions of (i) its certificate of limited partnership,
certificate of formation, operating agreement or partnership agreement or
similar governing documents or (ii) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which
Purchaser is a party or by which it may be bound, or to which Purchaser or any
of the properties or assets of Purchaser may be subject, or (B) subject to
compliance with the statutes and regulations referred to in the next paragraph,
violate any Law, statute, ordinance, rule or regulation, permit, concession,
grant, franchise or any judgment, ruling, order, writ, injunction or decree
applicable to Purchaser or any of its properties or assets except in the case of
clauses (A)(ii) and (B) for such violations, conflicts and breaches as would not
reasonably be expected to materially and adversely affect Purchaser’s ability to
perform its respective obligations under this Agreement or consummate the
Contemplated Transactions on a timely basis.

 

(3)     No notice to, registration, declaration or filing with, exemption or
review by, or authorization, order, consent or approval of, any Governmental
Entity, nor expiration or termination of any statutory waiting period, is
necessary for the consummation by Purchaser of the Contemplated Transactions.

 

(c)    Purchase for Investment. Purchaser acknowledges that the Note being
purchased by Purchaser has not been registered under the Securities Act or under
any state securities Laws. Purchaser (1) is acquiring the Note pursuant to an
exemption from registration under the Securities Act solely for investment with
no present intention to distribute any of the Note to any Person, (2) will not
sell or otherwise dispose of the Note, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities Laws, and (3) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Note and of
making an informed investment decision, and has so evaluated the merits and
risks of such investment.

 

(d)    Institutional Accredited Investor. Purchaser is and will be on the
Closing Date an institutional “accredited investor” as such term is defined in
Rule 501(a) of Regulation D and as contemplated by subsections (1), (2), (3) and
(7) of Rule 501(a) of Regulation D, and has no less than $5,000,000 in total
assets.

 

(e)     Financial Capability. At the Closing, Purchaser shall have available
funds necessary to consummate the Closing on the terms and conditions
contemplated by the Transaction Documents.

 

(f)     Knowledge as to Conditions. Purchaser does not know of any approval,
authorization, filing, registration, or notice that is required or otherwise is
a condition to the consummation by it of the Contemplated Transactions that has
not been obtained by or provided to it.

 

(g)    Brokers and Finders. Neither Purchaser nor its Affiliates, any of their
respective officers, directors, employees or agents has employed any broker or
finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has acted directly
or indirectly for Purchaser, in connection with this Agreement or the
Contemplated Transactions, in each case, whose fees the Company would be
required to pay (other than the reimbursement of transaction expenses as
provided in Section 6.2).

 

- 11 -

--------------------------------------------------------------------------------

 

 

(h)    Investment Decision. Purchaser, or the duly appointed investment manager
of Purchaser (the “Investment Manager”), if applicable, (1) has reached its
decision to invest in the Company independently from any other Person, (2) has
not entered into any agreement or understanding with any other Person to act in
concert for the purpose of exercising a controlling influence over the Company
or any Company Subsidiary, including any agreements or understandings regarding
the voting or transfer of shares of the Company, (3) has not shared with any
other Person proprietary due diligence materials prepared by Purchaser or its
Investment Manager or any of its other advisors or representatives (acting in
their capacity as such) and used by its investment committee as the basis for
purposes of making its investment decision with respect to the Company or any
Company Subsidiary, (4) has not been induced by any other Person to enter into
the Contemplated Transactions, and (5) has not entered into any agreement with
any other Person with respect to the Contemplated Transactions. Purchaser
understands that nothing in this Agreement or any other materials presented by
or on behalf of the Company to Purchaser in connection with the purchase of the
Note constitutes legal, tax or investment advice. Purchaser has consulted such
accounting, legal, tax and investment advisors as it has deemed necessary or
appropriate in connection with its purchase of the Note.

 

(i)     Ability to Bear Economic Risk of Investment. Purchaser recognizes that
an investment in the Note involves substantial risk and Purchaser has the
ability to bear the economic risk of the prospective investment in the Note,
including the ability to hold the Note indefinitely, and further including the
ability to bear a complete loss of all of its investment in the Company.

 

(j)     Information; General Solicitation. Purchaser acknowledges that Purchaser
is not being provided with the disclosures that would be required if the offer
and sale of the Note were registered under the Securities Act, nor is it being
provided with any offering circular or prospectus prepared in connection with
the offer and sale of the Note. Purchaser represents and warrants that it (1)
has conducted to its satisfaction its own examination of the Company and its
business (including the Company Subsidiaries and their businesses) and the terms
and conditions of the Note to the extent Purchaser deems necessary to make an
informed decision to invest in the Note, (2) has availed itself of public access
to financial and other information concerning the Company and the Company
Subsidiaries to the extent it deems necessary to make an informed decision to
purchase the Note, and (3) has read and reviewed the information set forth in
the exhibits hereto. Purchaser acknowledges that it and its advisors have been
furnished with, to Purchaser’s satisfaction, all materials relating to the
business, finances and operations of the Company and the Company Subsidiaries
that have been requested of it or its advisors and have been given the
opportunity to ask questions of, and to receive answers from, Persons acting on
behalf of the Company concerning terms and conditions of the Contemplated
Transactions, to Purchaser’s satisfaction, in order to make an informed and
voluntary decision to enter into this Agreement and to invest in the Note.
Purchaser is not purchasing the Note as a result of any advertisement, article,
notice or other communication regarding the Note published in any newspaper,
magazine or similar media; broadcast over television or radio; contained on any
unrestricted website; or presented at any seminar or any other general
advertisement.

 

(k)    Placement Agent. Purchaser will purchase the Note directly from the
Company and not from the Placement Agent, is not relying on the Placement Agent
in any manner with respect to its decision to purchase the Note, and understands
that neither the Placement Agent nor any other broker or dealer has any
obligation to make a market in the Note.

 

(l)     Restricted Securities. Purchaser understands that the Note is
characterized as a “restricted security” under the Securities Act inasmuch as it
is being acquired from the Company in a transaction not involving a public
offering and that, under the Securities Act and the rules and regulations
thereunder, such security may be resold without registration under the
Securities Act only in limited circumstances. Purchaser represents that it
understands the resale limitations imposed by the Securities Act and by Rule 144
promulgated under the Securities Act on the Note.

 

(m)   Conduct of Subsequent Transfers. Purchaser acknowledges that the Company
is not conducting any offering other than the sale to Purchaser set forth in
this Agreement, and Purchaser agrees that any subsequent re-sale of the Note,
including into a securitization, shall be done in a manner that does not create
liability for the Company.

 

- 12 -

--------------------------------------------------------------------------------

 

 

(n)     Accuracy of Representations. Purchaser understands that each of the
Placement Agent and the Company will rely upon the truth and accuracy of the
foregoing representations, warranties, acknowledgements and agreements in
connection with the Contemplated Transactions, and Purchaser agrees that if any
of the representations, warranties, acknowledgements or agreements made by it
are no longer accurate as of the Closing Date, or if any of the agreements made
by it are breached on or prior to the Closing Date, it shall promptly notify the
Placement Agent and the Company. No representation or warranty by the Purchaser
in this Agreement or to be furnished to the Company pursuant to this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances then existing, not misleading.

 

Article 3

COVENANTS

 

3.1     Filings; Other Actions.

 

(a)   Purchaser and the Company will cooperate and consult with the other and
use reasonable best efforts to prepare and file all necessary documentation, to
effect all necessary applications, notices, petitions, filings and other
documents, and to obtain all necessary permits, consents, orders, approvals and
authorizations of, or any exemption by, all third parties and Governmental
Entities, and the expiration or termination of any applicable waiting period,
necessary or advisable to consummate the Contemplated Transactions, to perform
the covenants contemplated by the Transaction Documents, to satisfy all of the
conditions precedent to the obligations of such party thereto and defend any
claim, action, suit, investigation or proceeding, whether judicial or
administrative, challenging this Agreement or the performance of the obligations
hereunder; provided, however, that nothing in this Agreement shall obligate
Purchaser to disclose the identities of limited partners, shareholders or
members of Purchaser or its Affiliates or investment advisors or other
confidential proprietary information of Purchaser or any of its Affiliates
(collectively, “Proprietary Information”). All parties shall execute and deliver
both before and after the Closing such further certificates, agreements and
other documents and take such other actions as the other parties may reasonably
request to consummate or implement such transactions or to evidence such events
or matters. Purchaser and the Company will have the right to review in advance,
and to the extent practicable each will consult with the other, in each case
subject to applicable Laws relating to the exchange of information, all the
information (other than Proprietary Information) relating to such other parties,
and any of their respective Affiliates, which appears in any filing made with,
or written materials submitted to, any third party or any Governmental Entity in
connection with the transactions to which it will be party contemplated by the
Transaction Documents. In exercising the foregoing right, each of the parties
hereto agrees to act reasonably and as promptly as practicable. All parties
hereto agree to keep the other parties apprised of the status of matters
referred to in this Section 3.1(a). Purchaser shall promptly furnish the
Company, and the Company shall promptly furnish Purchaser, to the extent
permitted by applicable Law, with copies of written communications received by
it or its Subsidiaries from, or delivered by any of the foregoing to, any
Governmental Entity in respect of the Contemplated Transactions. Notwithstanding
the foregoing, in no event shall Purchaser or any of its Affiliates be required
to become a bank holding company, accept any Burdensome Condition in connection
with the Contemplated Transactions, or be required to agree to provide capital
to the Company or any Company Subsidiary thereof other than the Purchase Price
to be paid for the Note to be purchased by it pursuant to the terms of, subject
to the conditions set forth in, this Agreement.

 

- 13 -

--------------------------------------------------------------------------------

 

 

(b)    Purchaser agrees to furnish the Company, and the Company agrees, upon
request, to furnish to Purchaser, in each case to the extent legally
permissible, not in contravention of any contractual obligation, and subject to
such confidentiality requests as the furnishing party may reasonably seek, all
information concerning itself, its Affiliates, directors, officers, partners and
shareholders and such other matters as may be reasonably necessary in connection
with any statement, filing, notice or application made by or on behalf of such
other parties or any of its Subsidiaries to any Governmental Entity in
connection with the Closing and the other Contemplated Transactions; provided,
that Purchaser shall be required to provide information only to the extent
typically provided by Purchaser to such Governmental Entities under Purchaser’s
policies consistently applied and subject to such confidentiality requests as
Purchaser shall reasonably seek.

 

3.2     Access, Information and Confidentiality.

 

(a)     From the date hereof until the Closing Date, the Company will furnish to
Purchaser and its Affiliates (and their financial and professional advisors and
representatives), and permit Purchaser, its Affiliates and their representatives
access during the Company’s normal business hours, to such information and
materials relating to the financial, business and legal condition of the Company
as may be reasonably necessary or advisable to allow Purchaser to become and
remain familiar with the Company and to confirm the accuracy of the
representations and warranties of the Company in this Agreement and the
compliance with the covenants and agreements by the Company in this Agreement.

 

(b)     All parties hereto will hold, and will cause its respective Affiliates
and its and their respective directors, officers, employees, agents, consultants
and advisors to hold, in strict confidence, unless disclosure to a Governmental
Entity is necessary in connection with any necessary regulatory approval,
examination or inspection or unless disclosure is required by judicial or
administrative process or, by other requirement of Law or the applicable
requirements of any Governmental Entity or relevant stock exchange (in which
case, the party disclosing such information shall provide the other parties with
prior written notice of such permitted disclosure), all non-public records,
books, contracts, instruments, computer data and other data and information,
including any information regarding a registration of securities of the Company
prior to public disclosure of such registration (collectively, “Information”)
concerning the other parties hereto furnished to it by or on behalf of such
other parties or its representatives pursuant to this Agreement (except to the
extent that such information can be shown to have been (1) previously known by
such party on a non-confidential basis, (2) publicly available through no fault
of such party or (3) later lawfully acquired by such party from other sources
not known by such party to be subject to confidentiality obligations with
respect to such information), and no party hereto shall release or disclose such
Information to any other Person, except its auditors, attorneys, financial
advisors, other consultants and advisors, provided, that Purchaser shall be
permitted to disclose Information to any of its limited partners who are subject
to obligations to keep such Information confidential in accordance with this
Section 3.2. For the avoidance of doubt, (x) basic information regarding the
terms of the Note, including the identity of the Company, the principal amount,
interest rate and duration of the Note, does not constitute Information for
purposes of this Agreement, and (y) without the further consent of the Company,
the Purchaser may furnish Information regarding the Company to Persons who are
subject to obligations to keep such Information confidential in accordance with
this Section 3.2 in connection with a Secondary Market Transaction pursuant to
Section 4.4.

 

3.3    Conduct of the Business.

 

Prior to the earlier of the Closing Date and the termination of this Agreement
pursuant to Section 5.1 (the “Pre-Closing Period”), the Company shall, and shall
cause each Company Subsidiary to, use reasonable best efforts to carry on its
business in the ordinary course of business and use reasonable best efforts to
maintain and preserve its and such Company Subsidiary’s business (including its
organization, assets, properties, goodwill and insurance coverage) and preserve
its business relationships with customers, strategic partners, suppliers,
distributors and others having business dealings with it; provided, however,
that nothing in this sentence shall limit or require any actions that the Board
of Directors may, in good faith, determine to be inconsistent with their duties
or the Company’s or the Company’s Subsidiary’s, as the case may be, obligations
under applicable Law.

 

- 14 -

--------------------------------------------------------------------------------

 

 

Article 4

ADDITIONAL AGREEMENTS

 

4.1     No Control.

 

Each Purchaser agrees that it shall not, without the prior written consent of
the Company, contribute capital to the Company or acquire an amount of voting
securities of the Company that in either case would cause or be reasonably
likely to cause such Purchaser, to be deemed to control the Company for purposes
of the Bank Holding Company Act of 1956, as amended, or the Change in Bank
Control Act of 1978, as amended, or applicable state Law.

 

4.2     Legend.

 

(a)     Purchasers agree that all certificates or other instruments, if any,
representing the Notes subject to this Agreement will bear a legend
substantially to the effect of the restrictive legend set forth on the face of
the form of subordinated note attached hereto as Exhibit A (the “Legend”).

 

(b)     Subject to this Section 4.2(b), the Legend shall be removed and the
Company shall issue a certificate without such restrictive legend to the holder
of the Note (the “Holder”) upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at the Depository Trust
Company (“DTC”), as applicable, if (1) such Note is registered for resale under
the Securities Act, (2) such Note is sold or transferred pursuant to Rule 144
under the Securities Act (“Rule 144”) (if the transferor is not an Affiliate of
the Company), or (3) such Note is eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner of sale restrictions. Any fees associated with the removal of such Legend
(other than with respect to a Purchaser’s or Holder’s counsel) shall be borne by
the Company. If the Legend is no longer required pursuant to the foregoing, the
Company will, no later than three (3) business days following the delivery by
Purchaser or Holder to the Company or the transfer agent (with notice to the
Company) of a legended certificate or instrument representing such Note
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer, an opinion of counsel
to Purchaser or Holder) and a representation letter to the extent required,
deliver or cause to be delivered to Purchaser or Holder a certificate or
instrument (as the case may be) representing such Note that is free from the
Legend. A Note free from all restrictive legends may be transmitted by the
transfer agent to Purchaser or Holder by crediting the account of Purchaser’s
prime broker with DTC as directed by Purchaser or Holder, provided that the Note
is DTC eligible at such time. Purchaser acknowledges that the Note has not been
registered under the Securities Act or under any state securities Laws and
agrees that it will not sell or otherwise dispose of the Note, except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities Laws and this Agreement.

 

4.3     Information Available to Facilitate Resales.

 

(a)     With a view to making available to Purchaser or Holder the benefits of
certain SEC rules and regulations permitting the sale of the Notes without
registration as soon as allowed, the Company shall, at all times from the date
of this Agreement through the date that the Legend is eligible for removal from
all Notes pursuant to Section 4.2(b), make and keep available adequate current
public information with respect to the Company, as those terms are understood
and defined in Rule 144(c) or any similar or analogous rules promulgated under
the Securities Act, and, upon written request by Purchaser or Holder, Company
shall provide a written statement that Company has complied with such
requirements.

 

- 15 -

--------------------------------------------------------------------------------

 

 

(b)    While any Note meets the definition of “restricted securities” under the
Securities Act, the Company will make available, upon request by Purchaser or
Holder, to any seller of such Note the information specified in Rule 144A(d)(4)
under the Securities Act, unless the Company is then subject to Section 13 or
15(d) of the Exchange Act.

 

4.4    Secondary Market Transactions

 

Each Purchaser shall have the right at any time and from time to time to
securitize the Note or any portion thereof in a single asset securitization or a
pooled loan securitization of rated single or multi-class securities secured by
or evidencing ownership interests in the Note (each such securitization is
referred to herein as a “Secondary Market Transaction”). In connection with any
such Secondary Market Transaction, the Company shall, at the Company’s expense,
use all reasonable efforts and cooperate fully and in good faith with such
Purchaser and otherwise assist Purchaser in satisfying the market standards to
which Purchaser customarily adheres or which may be reasonably required in the
marketplace or by applicable rating agencies in connection with any such
Secondary Market Transactions, but in no event shall the Company be required to
incur (without reimbursement) more than an aggregate of $10,000 in costs or
expenses in connection with any and all Secondary Market Transactions.
Information may be furnished to any Purchaser and to any Person reasonably
deemed necessary by Purchaser in connection with such Secondary Market
Transaction so long as such Persons are subject to obligations to keep such
Information confidential in accordance with Section 3.2. All documents,
financial statements, appraisals and other data relevant to the Company or the
Note may be exhibited to and retained by any such Person so long as such Person
is subject to obligations to keep such Information confidential in accordance
with Section 3.2(b).

 

4.5    Transfer Taxes.

 

On the Closing Date, all transfer or other similar taxes which are required to
be paid in connection with the sale and transfer of the Notes to be sold to the
Purchasers hereunder will be, or will have been, fully paid or provided for by
the Company, and all Laws imposing such taxes will be or will have been complied
with in all material respects.

 

4.6    Tier 2 Capital.

 

If all or any portion of the Note ceases to meet the regulatory requirements to
be deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the maturity date of the Note, the Company will promptly notify the
Purchasers, and thereafter, subject to the Company’s right to redeem the Notes
under such circumstances pursuant to the terms of the Notes, if requested by the
Company, the Company and the Purchasers will work together in good faith to
execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the Notes to
qualify as Tier 2 Capital.

 

4.7    CUSIP Number.

 

Prior to the Closing Date, the Company shall cause a CUSIP number to be obtained
for the Notes and printed on the Notes pursuant to a recommendation promulgated
by the Committee on Uniform Security Identification Procedures.

 

4.8     Use of Proceeds.

 

The Company intends to use the net proceeds from the issuance of the Notes
hereunder for the purpose of repaying certain borrowings from First National
Bankers Bank and for general corporate purposes.

 

- 16 -

--------------------------------------------------------------------------------

 

 

Article 5

TERMINATION

 

5.1     Termination.

 

This Agreement may be terminated prior to the Closing:

 

(a)     by mutual written agreement of the Company and Purchaser;

 

(b)     by the Company or Purchaser, upon written notice to the other parties,
in the event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the Contemplated Transactions, and such order, decree, injunction or other
action shall have become final and nonappealable;

 

(c)     by Purchaser, upon written notice to the Company, if there has been a
breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement, or any such representation or warranty shall have
become untrue after the date of this Agreement, in each case such that a closing
condition in Section 1.2(c)(2)(i) or Section 1.2(c)(2)(ii) would not be
satisfied and such breach or condition is not curable or, if curable, is not
cured by the date set forth in Section 5.1(b);

 

(d)     by the Company, upon written notice to Purchaser, if there has been a
breach of any representation, warranty, covenant or agreement made by any
Purchaser in this Agreement, or any such representation or warranty shall have
become untrue after the date of this Agreement, in each case such that a closing
condition in Section 1.2(c)(3)(i) or Section 1.2(c)(3)(ii) would not be
satisfied and such breach or condition is not curable or, if curable, is not
cured by the date set forth in Section 5.1(b); or

 

(e)     by either Company or Purchaser, upon written notice to the other party,
if any Required Approval is approved with commitments, conditions, restrictions
or understandings, whether contained in an approval letter or otherwise, which,
individually or in the aggregate, would reasonably be expected to create a
Burdensome Condition on the Company or the Purchaser.

 

5.2     Effects of Termination.

 

In the event of any termination of this Agreement as provided in Section 5.1,
this Agreement (other than Section 3.2(b), this Article 5 and Article 6, which
shall remain in full force and effect) shall forthwith become wholly void and of
no further force and effect.

 

Article 6

MISCELLANEOUS

 

6.1     Survival.

 

Each of the representations and warranties set forth in this Agreement shall
survive the Closing under this Agreement for a period of one year. Except as
otherwise provided herein, all covenants and agreements contained herein shall
survive until, by their respective terms, they are no longer operative, other
than those which by their terms are to be performed in whole or in part prior to
or on the Closing Date, which shall terminate as of the Closing Date.

 

- 17 -

--------------------------------------------------------------------------------

 

 

6.2     Expenses.

 

Except as otherwise provided in this Section 6.2, each of the parties will bear
and pay all other costs and expenses incurred by it or on its behalf in
connection with the Contemplated Transactions; except that at the Closing the
Company shall bear, and upon request by EJF Capital LLC, reimburse EJF Capital
LLC for, all reasonable out-of-pocket fees and expenses of attorneys incurred by
EJF Capital LLC and its Affiliates in connection with the negotiation and
preparation of this Agreement and undertaking of the Contemplated Transactions;
provided that in no event shall the Company be obligated to bear or reimburse
such fees and expenses in an amount that exceeds $7,500.

 

6.3     Amendment; Waiver.

 

No amendment or waiver of any provision of this Agreement will be effective with
respect to any party unless made in writing and signed by an officer of a duly
authorized representative of such party. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The conditions to each party’s obligation to consummate the Closing are for the
sole benefit of such party and may be waived by such party in whole or in part
to the extent permitted by applicable Law. No waiver of any party to this
Agreement will be effective unless it is in a writing signed by a duly
authorized officer of the waiving party that makes express reference to the
provision or provisions subject to such waiver. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.

 

6.4     Successors and Assigns.

 

Following Closing, in the event that either party (or successor to such party)
assigns such party’s right and obligations (if any) under a Note to a permitted
assign in accordance with the terms of such Note, this Agreement and such
party’s rights and obligations hereunder shall be automatically assigned to and
assumed by such permitted assign, without any further action of the parties
hereto.6.5     Counterparts and Facsimile. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by facsimile transmission or by e-mail
delivery of a “pdf” format data file and such signature pages will be deemed as
sufficient as if actual signature pages had been delivered.

 

6.6     Governing Law.

 

This Agreement will be governed by and construed in accordance with the Laws of
the state in which the Company is incorporated or organized. The parties hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the state and federal courts located in such state for any actions, suits or
proceedings arising out of or relating to this Agreement and the Contemplated
Transactions. Venue for any action, suit or proceeding shall be in the courts of
the capital of such state. The parties hereby irrevocably and unconditionally
consent to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such action, suit or proceeding and irrevocably waive,
to the fullest extent permitted by Law, any objection that they may now or
hereafter have to the laying of the venue of any such action, suit or proceeding
in any such court or that any such action, suit or proceeding which is brought
in any such court has been brought in an inconvenient forum. Process in any such
action, suit or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 6.8 shall be deemed effective service of process on such
party.

 

- 18 -

--------------------------------------------------------------------------------

 

 

6.7     WAIVER OF JURY TRIAL.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE EXTENT ALLOWABLE
UNDER RELEVANT LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS.

 

6.8     Notices.

 

Any notice, request, instruction or other document to be given hereunder by any
party to the other will be in writing and will be deemed to have been duly given
(a) on the date of delivery if delivered personally or by telecopy or facsimile,
upon confirmation of receipt, (b) on the first business day following the date
of dispatch if delivered by a recognized next-day courier service, or (c) on the
third business day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice.

 

(a)      If to Purchaser, as indicated on Purchaser’s signature page hereto;

 

(b)      If to the Company:

 

 

Business First Bancshares, Inc.

500 Laurel Street, Suite 101

Baton Rouge, Louisiana 70801

Attention: David R. Melville, III, President and CEO

Telephone: 225-248-7648

Email: jude.melville@b1bank.com

 

 

with a copy to (which copy alone shall not constitute notice):

 

 

Fenimore, Kay, Harrison & Ford LLP

812 San Antonio St.

Suite 600

Attention: Lowell W. Harrison

Telephone: 512.583.5905

Email: lharrison@fkhpartners.com

 

 

6.9     Entire Agreement.

 

This Agreement (including the Exhibits hereto) constitutes the entire agreement,
and supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof.

 

6.10   Interpretation; Other Definitions.

 

Wherever required by the context of this Agreement, the singular shall include
the plural and vice versa, and the masculine gender shall include the feminine
and neuter genders and vice versa, and references to any agreement, document or
instrument shall be deemed to refer to such agreement, document or instrument as
amended, supplemented or modified from time to time. All article, section,
paragraph or clause references not attributed to a particular document shall be
references to such parts of this Agreement, and all exhibit, annex, letter and
schedule references not attributed to a particular document shall be references
to such exhibits, annexes, letters and schedules to this Agreement. In addition,
the following terms are ascribed the following meanings:(a)     the term
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such Person, whether
through the ownership of voting securities by contract or otherwise;

 

- 19 -

--------------------------------------------------------------------------------

 

 

(b)     “business day” means any day that is not Saturday or Sunday and that, in
Louisiana, is not a day on which banking institutions generally are authorized
or obligated by Law or executive order to be closed;

 

(c)     the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

 

(d)     the words “including,” “includes,” “included” and “include” are deemed
to be followed by the words “without limitation”;

 

(e)     to the “Knowledge of the Company” or “Company’s Knowledge” means the
actual knowledge, after commercially reasonable inquiry, of any executive
officer of the Company;

 

(f)     the term “Person” has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;

 

(g)     the term “Subsidiary” means any entity in which the Company, directly or
indirectly, owns sufficient capital stock or holds a sufficient equity or
similar interest such that it is consolidated with the Company in the financial
statements of the Company; and

 

(h)     the term “Tier 2 Capital” has the meaning given to the term “Tier 2
capital” in the Statement of Policy on Risk-Based Capital for bank holding
companies 12 C.F.R. Part 217 and 12 C.F.R. Part 250, each as amended, modified
and supplemented and in effect from time to time or any replacement thereof.

 

6.11   Captions. The article, section, paragraph and clause captions herein are
for convenience of reference only, do not constitute part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.

 

6.12   Severability.

 

If any provision of this Agreement or the application thereof to any Person
(including the officers and directors of the parties hereto) or circumstance is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to Persons or circumstances other than those as to which it has been
held invalid or unenforceable, will remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the Contemplated Transactions is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.

 

- 20 -

--------------------------------------------------------------------------------

 

 

6.13   No Third Party Beneficiaries.

 

Nothing contained in this Agreement, expressed or implied, is intended to confer
upon any Person other than the parties hereto, any benefit right or remedies
except that the provisions of Section 4.3 shall inure to the benefit of the
Persons referred to in that Section; provided, however, that the Placement Agent
shall be a third party beneficiary hereto and may rely on the representations
and warranties contained herein to the same extent as if it were a party to the
Agreement.

 

6.14   Time of Essence.

 

Time is of the essence in the performance of each and every term of this
Agreement.

 

6.15  Public Announcements.

 

Subject to each party’s disclosure obligations imposed by Law, each of the
parties hereto will cooperate with each other in the development and
distribution of all news releases and other public information disclosures with
respect to this Agreement and any of the Contemplated Transactions, and except
as otherwise permitted in the next sentence, neither the Company nor any
Purchaser will make any such news release or public disclosure that identifies
the other party without first consulting with the other, and, in each case, also
receiving the other’s consent (which shall not be unreasonably withheld or
delayed) and all parties shall coordinate with the party whose consent is
required with respect to any such news release or public disclosure. In the
event a party hereto is advised by its outside legal counsel that a particular
disclosure that identifies the other party is required by Law, such party shall
be permitted to make such disclosure but shall be obligated to use commercially
reasonable efforts to consult with the other party hereto and take its comments
into account with respect to the content of such disclosure before issuing such
disclosure.

 

6.16   Specific Performance.

 

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms. It is accordingly agreed that the parties shall be entitled to
seek specific performance of the terms hereof, this being in addition to any
other remedies to which they are entitled at law or equity.

 

[Signatures Follow]

 

- 21 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto on the date first written above.

 

 

COMPANY: 

 

        Business First Bancshares, Inc.  

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Melville, III

 

 

David R. Melville, III

 

 

President and Chief Executive Officer

 

 

 

[Signatures Continued on Following Page]

 

 

[Company Signature Page to Subordinated Note Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

PURCHASER: 

 

        EJF Portfolio Vehicle I LLC           By: EJF Capital LLC     Its:
Non-Member Manager  

 

 

 

 

 

By:

/s/ Neal J. Wilson

 

 

 

Neal J. Wilson

 

 

 

Chief Operating Officer 

 

         

Purchase Price: $25,000,000

            Address for notices:  

 

 

c/o EJF Capital LLC

2107 Wilson Boulevard

Arlington, VA 22201

    Attention: David Bell     Telephone:  (703) 997-5716     Fax: (703) 351-7901
    Email: dbell@ejfcap.com            

with a copy to (which copy alone shall not constitute notice):

           

Bryan Cave Leighton Paisner LLP

1201 West Peachtree St., NW, 14th Floor

Atlanta, GA 30309

    Attention: Robert D. Klingler     Telephone: (404) 572-6600     Fax:  (404)
420-0069     Email: robert.klingler@bclplaw.com  

 

 

[Purchaser Signature Page to Subordinated Note Purchase Agreement]

    

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF SUBORDINATED NOTE

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Form of Legal Opinion

 